Exhibit 99.2 Pacific Premier Bancorp, Inc. SNL M&A Conference October 2013 Steven R. Gardner President & Chief Executive Officer 2 Forward-Looking Statements and Where to Find Additional Information The statements contained in this presentation that are not historical facts are forward-looking statements based on management’s current expectations and beliefs concerning future developments and their potential effects on Pacific Premier Bancorp, Inc. (the “Company”). Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company.
